Citation Nr: 1634648	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the ratings for a neck disability, currently assigned "staged" ratings of 20 percent prior to June 19, 2010, and 30 percent from that date.

2.  Entitlement to increases in the ratings for a low back disability, currently assigned "staged" ratings of 10 percent prior to June 19, 2010, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2001 to March 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that continued 20 percent and 10 percent ratings, respectively for the Veteran's neck and low back disabilities.  An intervening (May 2011) rating decision increased to 30 and 40 percent, respectively, the ratings for the Veteran's neck and low back disabilities, both effective June 19, 2010.  The issues are characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  In December 2013, the case was remanded for further development (by a Veterans Law Judge (VLJ) other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2013 remand, the AOJ secured updated VA treatment records through February 2013.  However, for reasons that are unclear, the case remained pending for over two years thereafter, leaving another two years of pertinent records outstanding.  Such records are likely to contain pertinent information, are constructively of record, and must be secured.  The AOJ also asked the Veteran to provide identifying information and authorizations needed to secure updated private medical records; she did not respond.  As the record suggests the Veteran receives a large portion of her neck and low back treatment from private providers and the matter must nonetheless be remanded for other development, updated private records should also be secured.  The Veteran is advised that a governing regulation provides that where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158(a).

The Veteran was also scheduled for a February 2014 examination to determine the current severity of her neck and low back disabilities.  That examination is no longer contemporaneous or reflective of the current state of the Veteran's disability.  Furthermore, the Board finds that there remain significant inconsistencies in the medical evidence that require clarification.  March 2007 records note intervertebral lumbar disc degeneration after a February 2007 MRI found L3 to L4 internal disc derangement and desiccation with minimal disc herniation and protrusion.  A January 2009 private MRI found degenerative changes in the thoracic and lumbar spine.  A July 2010 letter from the Veteran's private physician (with a long history of treatment) notes a diagnosis of cervical degenerative joint disease (DJD).  However, the VA examination reports in the record largely found no imaging confirming arthritis and no evidence of intervertebral disc syndrome (IVDS) in either the cervical or thoracolumbar spine (without acknowledging or attempting to reconcile such finding with the aforementioned conflicting evidence).  While the August 2008 VA examination report diagnosed DDD of the cervical and lumbosacral spine, it also noted normal X-rays of both.  Moreover, it does not appear that VA examiners have considered the several statements in the record wherein the Veteran endorses having radiating pain, numbness, and tingling in her arms and legs.  Notably, the February 2014 examiner relied on a 2009 normal neurological study to rule out neurological pathology, despite the fact that, even then, that study was roughly five years old.  Notably, the February 2014 examination was not by an orthopedist.  In light of the above, and considering the most recent VA examination is over two years old, a contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for her neck and low back disabilities since February 2013.  The AOJ should also ask her to provide the identifying information and authorizations needed to secure all outstanding records of private evaluations or treatment she has received for neck and low back disabilities during the evaluation period.  The AOJ must secure complete records from all providers identified.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of her neck and low back disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must report findings in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner must note the results of range of motion studies, including any additional functional impairment due to subjective factors such as pain (with and without weight-bearing, on use, or during periods of exacerbation), weakness, fatigability, and incoordination.  The examiner should also note whether the neck or low back is ankylosed (and if so, the position of ankylosis); whether the Veteran has had incapacitating episodes of cervical or thoracolumbar IVDS (and if so, their frequency and duration); and any neurological manifestations (i.e., her reported numbness, tingling, and pain in the arms and legs).  

All opinions must include complete rationale.  The examiner must specifically consider, and discuss, as necessary, the medical evidence in the record suggesting degenerative changes in the cervical and thoracolumbar spine (to specifically include documented diagnoses of DDD and DJD) and the evidence in the record noting reports and evaluation of neurological manifestations in the arms and legs.  Any findings must be reconciled with conflicting evidence in the record.

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

